DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren et al. [U.S. Patent No. 7554431] in view of Schöb [U.S. Patent No. 6365996].
Regarding claim 1, Dahlgren discloses a multi-phase transformer (column 1, lines 5-6) comprising: a centrally-disposed first core (e.g., 31, Fig. 8a), wherein the first core 31 is not rotatable (column 6, lines 6-7),

a primary winding (e.g., one of 33a in each phase) and a secondary winding (e.g., another of 33a in each phase) wound on each of the second cores, wherein each of the second cores includes: 
two radial leg portions (e.g., straight portions of core 32a’s with primary and secondary windings 33a’s) each facing the exterior of the first core 31 at one end and extending radially toward a center point of the multi-phase transformer (see Fig. 8a and further explanation at the end of the office action), wherein the two radial leg portions are non-parallel with each other (e.g., straight portions of core 32a’s are not parallel, see Fig. 8a); and 
an outer peripheral portion (e.g., outer curve portion of core 32a’s) connecting the other ends of the two radial leg portions in a circumferential direction of the multi-phase transformer and wherein the primary winding and the secondary winding are wound on the corresponding radial leg portions [Col. 6, Lines 3-20, Fig. 8a]. 
Dahlgren discloses the instant claimed invention discussed above except for each of the second cores integrally consist essentially of two radial leg portions and the outer peripheral portion of the second core is a continuous, unitary outer peripheral portion, wherein the other end of the one radial leg portion is connected to the one end of the outer peripheral portion in the circumferential direction and the other end of the other 
Schöb discloses each of second cores (e.g., 2u, 2v, 2w, Fig. 1a) integrally consist essentially of two radial leg portions (e.g., see Figure 1a) and with outer peripheral portion that is a continuous, unitary outer peripheral portion (e.g., peripheral portion of cores 2u, 2v, 2w), wherein the other end of the one radial leg portion is connected to the one end of the outer peripheral portion in the circumferential direction and the other end of the other radial leg portion is connected to the other end of the outer peripheral portion in the circumferential direction [Col. 2, Lines 42-50, Fig. 1a].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second cores integrally consist essentially of radial leg portions and continuous, unitary peripheral portion as taught by Schöb to the second core assemblies of Dahlgren to provide a core- and-coil assembly in a multiphase transformer system with a dedicated second core in each phase, with minimal amount of core material and still provide the maximum flux linkage between the primary and secondary windings and the associated first core.
Regarding claim 2, Schöb discloses the second cores (e.g., 2u, 2v, 2w) have the same shape [see Fig. 1a]. 
Regarding claim 3, Dahlgren discloses the second cores 32a are disposed around the first core 31 rotationally symmetrically with respect to the center of the first core [see Fig. 8a].

Regarding claim 14, Dahlgren discloses multi-phase transformer is a three-phase transformer to which three-phase alternating current (AC) voltage is applied [Col. 6, Lines 9-20].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren Figure 8a in view of Schöb as applied to claim 1 above, and further in view of Dahlgren Figure 8.
Regarding claim 7, Dahlgren Figure 8a in view of Schöb discloses the instant claimed invention discussed above except for the exterior of the first core is polygonal in shape corresponding to the shape of the one end of the radial leg portions of the second cores.
Figure 8 of Dahlgren discloses exterior of first core 31 is polygonal in shape corresponding to the shape of the one end of the radial leg portions of second cores 32 [see Figure 8].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have exterior of first core is polygonal in shape to correspond to the shape of end of radial legs of second core as taught by Fig. 8 to Dahlgren Fig. 8a in view of Schöb to provide a transformer device with less magnetic flux leakage.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren in view of Schöb as applied to claim 6 above, and further in view of Rissinger [U.S. Patent No. 3750070].
Regarding claim 8, Dahlgren in view of Schöb discloses the instant claimed invention discussed above except for a nonmagnetic core fixation member provided between the outer peripheral portions of the adjoining second cores.
Rissinger discloses a nonmagnetic fixation member (e.g., region 51, see Figure 3) provided between outer peripheral portions of adjoining radial members 52 [Col. 3, Lines 1-17, Fig. 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use nonmagnetic fixation member between outer peripheral portions of adjoining radial member as taught by Rissinger to the outer peripheral portions of the adjoining second cores of Dahlgren in view of Schöb satisfactorily direct leakage flux to the central core of the transformer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren in view of Schöb as applied to claim 14 above, and further in view of Schumacher [U.S. Patent No. 4344126].
Regarding claim 15, Dahlgren in view of Schöb disclose the instant claimed invention discussed above except the first windings of the three-phase transformer are connected by delta connection.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first windings connected in deltas connection as taught by Schumacher to the windings of Dahlgren in view of Schöb to provide a three-phase transformer that minimizes harmonic distortion.
Response to Argument

Applicant's arguments with respect to claims 1-3, 6-8, 14 and 15 have been considered but are moot in view of the new ground(s) of rejection. 
The Applicants believed that prior art Schöb does not teach “two parallel legs that extend radially toward a center point”. The Examiner explains that although the secondary reference Schöb does not disclose second cores with two parallel legs that extend radially toward a center point, the secondary reference Schöb teaches each of second cores (e.g., 2u, 2v, 2w, Fig. 1a) integrally consist essentially of two radial leg portions (e.g., see Figure 1a) and with outer peripheral portion that is a continuous, unitary outer peripheral portion (e.g., peripheral portion of cores 2u, 2v, 2w). The other end of the one radial leg portion is connected to the one end of the outer peripheral portion in the circumferential direction and the other end of the other radial leg portion is connected to the other end of the outer peripheral portion in the circumferential direction [see Fig. 1a].
not rotatable (column 6, lines 6-7). A plurality of second cores (e.g., 32a) each provided outside the first core so as to constitute a loop-shaped magnetic path (e.g., two adjacent 32a cores in each phase, column 6, 9-10) with respect to the first core 31, wherein the first core and the second core are engaged with each other (column 6, lines 19-20, see Figure 8a). 
Each of the second cores includes two radial leg portions (e.g., straight portions of core 32a’s with winding 33a’s) each facing the exterior of the first core 31 at one end and extending radially, wherein the two radial leg portions are non-parallel with each other (e.g., straight portions of core 32a’s are not parallel, see Fig. 8a). Therefore, Dahlgren teaches two parallel legs that extend radially toward a center point. See annotated Fig. 8a 
    PNG
    media_image1.png
    476
    716
    media_image1.png
    Greyscale

The Applicant further argued that there is no motivation for a person of ordinary skill in the art to modify Dahlgren to have a continuous, unitary outer peripheral portion connecting the other ends of the two radial legs because Dahlgren wants the T-section parts to be separate so that the winding 33a can be easily wound on the stem.
The Examiner disagrees. Schöb discloses second cores (e.g., 2u, 2v, 2w, Fig. 1a) integrally consist two radial leg portions and with outer peripheral portion that is a continuous, unitary outer peripheral portion (e.g., peripheral portion of cores 2u, 2v, 2w) that is separate from a first core (e.g., 1, see Fig. 1a) where it is also easy to wind coils (e.g., coils 4u, 4v, 4w and coils Lu, Lv, Lw, see Fig. 1a). With the Schöb configuration, it is also a lot easier to identify each phase of the multi-phase transformer. Therefore, it dedicated second core in each phase and still provide the maximum flux linkage between the primary and secondary windings and the associated first core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Alexander Talpalatski/           Primary Examiner, Art Unit 2837